Order
PER CURIAM.
Natural mother, K.D.D. (“Mother”), and natural father, M.C.F. (“Father”), each appeal from a judgment in the Circuit Court of Cass County that terminated their parental rights to their minor daughter, F.M.F. (“Child”). We have consolidated the cases for appeal.
In her two points on appeal, Mother claims that the evidence was insufficient to terminate her parental rights to Child due to neglect and failure to rectify the conditions that led to assumption of jurisdiction.
In his five points on appeal, Father argues that the juvenile court erred in terminating his parental rights because: (I) he did not abandon Child because he was under court order to have no contact with Child; (II) the juvenile court erroneously refused to hear evidence regarding the reasonably foreseeable future and would not explicitly consider whether Father’s past acts indicate the likelihood of future harm; (III) the juvenile court failed to make sufficient findings under section 211.477; (IV) the record fails to disclose whether the meeting between the juvenile court and the juvenile officer mandated by section 211.455 to occur within thirty days of the filing of the petition occurred; and (V) the evidence was insufficient to find that Father had abused or neglected Child.
We affirm the judgment terminating both Mother’s and Father’s parental rights to Child. Rule 84.16(b).